
	
		II
		109th CONGRESS
		2d Session
		S. 3959
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Warner (for himself
			 and Mr. Allen) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income certain combat zone compensation of civilian employees of the
		  United States.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employee Combat Zone Tax
			 Parity Act.
		2.Exclusion from
			 gross income for certain combat zone compensation of civilian employees of the
			 United States
			(a)In
			 generalSection 112 of the
			 Internal Revenue Code of 1986 (relating to certain combat zone compensation of
			 members of the Armed Forces) is amended by redesignating subsections (c) and
			 (d) as subsections (d) and (e), respectively, and by inserting after subsection
			 (b) the following new subsection:
				
					(c)Civilian
				employees
						(1)In
				generalGross income does not include so much of the compensation
				as does not exceed the maximum amount specified in subsection (b) for active
				service as an employee of the United States for any month during any part of
				which such employee—
							(A)served in a combat
				zone, or
							(B)was hospitalized
				as a result of wounds, disease, or injury incurred while serving in a combat
				zone; but this paragraph shall not apply for any month beginning more than 2
				years after the date of the termination of combatant activities in such
				zone.
							(2)DefinitionsFor
				purposes of this subsection—
							(A)EmployeeThe
				term employee has the meaning given such term by section 2105 of
				title 5, United States Code.
							(B)Active
				serviceThe term active service means active Federal
				service by an
				employee.
							.
			(b)Conforming
			 amendments
				(1)Section 2201(b) of
			 such Code is amended by striking 112(c) both places it appears
			 and inserting 112(d).
				(2)The heading for
			 section 112 of such Code is amended to read as follows:
					
						112.Certain combat
				zone compensation of members of the Armed Forces and civilian employees of the
				United
				States
						.
				(3)The item relating
			 to section 112 in the table of sections for part III of subchapter B of chapter
			 1 of such Code is amended to read as follows:
					
						
							Sec. 112. Certain combat zone compensation
				of members of the Armed Forces and civilian employees of the United
				States.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
